DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Andrew Telesz on November 24, 2021.
The application has been amended as follows: 
6. An image sensor, comprising: 
a device isolation layer disposed in a substrate and defining pixel regions; 
[[a]] at least one grid pattern over a surface of the substrate; and 
a refractive fence on the grid pattern, 
wherein the refractive fence is in direct contact with a top surface of the grid pattern and exposes a sidewall of the grid pattern, 
wherein the at least one grid pattern overlaps the device isolation layer between adjacent pixel regions from among the pixel regions in a first direction perpendicular to the surface of the substrate, the at least one grid pattern having a bottom surface top surface, each of the top surface and the bottom surface having a maximum width extending in a second direction perpendicular to the first direction that is the same and that is less than a width of the device isolation layer in the second direction, 
wherein the refractive fence has a refractive index less than a refractive index of the at least one grid pattern and the refractive index of the refractive fence is 1.3 or less, and 
wherein the at least one grid pattern comprises metal.
7. The image sensor of claim 6, wherein the maximum width of the at least one grid pattern is 100 nm or less.
8. The image sensor of claim 6, further comprising photoelectric conversion devices respectively in the pixel regions in the substrate, wherein the at least one grid pattern is spaced apart from at least one of the photoelectric conversion devices in the second direction.
9. The image sensor of claim 6, wherein the refractive fence has a height in the first direction greater than a height of the at least one grid pattern in the first direction.
11. The image sensor of claim 6, wherein the refractive fence has a width in the second direction that is greater than the maximum width of the at least one grid pattern and less than the width of the device isolation layer.
12. An image sensor, comprising: 
a device isolation layer disposed in a substrate and defining pixel regions; 
a grid pattern over a surface of the substrate; 
a refractive fence [[on]] over the grid pattern; and 
color filters disposed over the surface of the substrate and respectively provided over the pixel regions, 
wherein the grid pattern overlaps the device isolation layer between adjacent pixel regions from among the pixel regions in a first direction perpendicular to the surface, the grid pattern having a maximum width in a second direction parallel to the surface of the substrate that is less than a width of the device isolation layer in the second direction, 
wherein the refractive fence has a height in the first direction that is greater than a height of the grid pattern in the first direction, and 
wherein the grid pattern and the refractive fence both directly contact the color filters and laterally surround the color filters in the second direction so that the color filters do not contact each other, [[and]] 
wherein the refractive fence has a maximum width in the second direction that is greater than the maximum width of the grid pattern, and
wherein a refractive index of the refractive fence is different than that of the grid pattern.
13. The image sensor of claim 12, wherein the maximum width of the grid pattern is 100 nm or less.
16. The image sensor of claim 15, wherein the maximum width of the refractive fence is less than the width of the device isolation layer.
24. The image sensor of claim 6, wherein the at least one grid pattern comprises a first grid including a first metal disposed on a second grid including a second metal, and the first metal and the second metal
25. The image sensor of claim 6, wherein a bottom surface of the refractive fence has a first portion and a second portion that are coplanar with each other, and the at least one grid pattern directly contacts the first portion of the bottom surface of the refractive fence and exposes the second portion of the bottom surface of the refractive fence.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "each of the top surface and the bottom surface having a maximum width extending in a second direction perpendicular to the first direction that is the same and that is less than a width of the device isolation layer in the second direction", as recited in claim 1; "the grid pattern having a maximum width in a second direction parallel to the surface of the substrate that is less than a width of the device isolation layer in the second direction, wherein the refractive fence has a maximum width in the second direction that is greater than the maximum width of the grid pattern, and wherein a refractive index of the refractive fence is different than that of the grid pattern", as recited in claim 12; and "a bottom surface of the refractive fence has a first portion and a second portion that are coplanar with each other, and the grid pattern directly contacts the first portion of the bottom surface of the refractive fence and exposes the second portion of the bottom surface of the refractive fence", as recited in claims 17 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ref's A-F are cited as being related to an image sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811